Citation Nr: 0012559	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  94-15 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot disorder, on a direct basis.

2.  Entitlement to service connection for a right foot 
disorder secondary to service-connected residuals of a 
gunshot wound of the left great toe.

3. Entitlement to an evaluation in excess of 10 percent for 
service-connected residuals of a gunshot wound of the left 
great toe.

4.  Entitlement to an evaluation in excess of 10 percent for 
service-connected arthrodesis of the right thumb with 
traumatic arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which denied the veteran's claims 
on appeal.  The veteran appealed that decision to the BVA.  
In May 1994 and May 1999, the Board remanded the case for 
additional development.  The case has been returned to the 
Board for appellate review. 


FINDINGS OF FACT

1.  A rating decision in April 1966 denied entitlement to 
service connection for plantar callosities of the right foot.

2.  The additional evidence presented since the April 1966 
rating decision consists of evidence of current treatment for 
various disorders of the right foot, and VA examination 
reports showing the presence of various right foot disorders.  
The additional evidence is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

3.  A right foot disorder has not been related by competent 
medical evidence to service-connected residuals of a gunshot 
wound of the left great toe.

4.  Residuals of the gunshot wound to the left great toe 
consist of small entrance and exit scars, indicating a short 
track of a missile through muscle tissue, with altered gait, 
and minimal degenerative joint disease.

5.  Residuals of arthrodesis of the right thumb, with 
traumatic arthritis, are manifested by limited motion in only 
one joint of the major thumb, with motion of the thumb to 
within 2 inches of the median transverse fold of the palm, 
and slightly reduced grip strength when compared to the left 
hand. 


CONCLUSIONS OF LAW

1.  An April 1966 rating decision, denying the veteran's 
claim of entitlement to service connection for plantar 
callosities of the right foot, is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1999).

2.  The evidence received since the April 1966 decision is 
not new and material, and the veteran's claim for service 
connection for plantar callosities of the right foot is not 
reopened. 38 U.S.C.A. §§ 5107, 5108, 7104 (West 1991); 
38 C.F.R. § 3.156(a) (1999).

3.  The veteran's claim of entitlement to service connection 
for a right foot disorder secondary to service-connected 
residuals of a gunshot wound of the left great toe is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a gunshot wound to the left great 
toe have not been met.  38 U.S.C.A. § 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.71a, Diagnostic Code 5284 
(1999).

5.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of arthrodesis of the right thumb, with 
traumatic arthritis, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.56, 4.71a, 
Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Right Foot

The Board notes that the veteran initiated his present claim 
in August 1992, claiming entitlement to service connection 
for a right foot disorder as secondary to service-connected 
residuals of a gunshot wound of the left great toe.  Pursuant 
to the Board's May 1994 remand order, the RO, in January 1999 
adjudicated a claim of whether new and material evidence had 
been submitted to reopen a claim of entitlement to service 
connection for a right foot disorder, on a direct basis.  The 
RO determined that no new and material evidence had been 
presented and denied reopening the claim.  The issue of 
service connection on a secondary basis, however, is a 
separate claim that is to be adjudicated on a de novo basis.  

A.  New and Material Evidence to Reopen a Claim Based on 
Direct Service Connection 

In April 1966, the RO denied service connection for plantar 
callosities of the right foot.  The RO determined that there 
was no evidence of any right foot disorder either in service 
or following separation, until shortly before the rating 
decision was rendered.  Among the evidence then of record 
were service medical records and VA treatment records from 
September 1965 that reported that the veteran had undergone 
an osteotomy of the third metatarsal of the right foot.  The 
veteran was notified of the RO's decision in May 1966, but no 
timely appeal was filed and the decision became final.  See 
38 U.S.C.A. § 7105(b)(1), (c); 38 C.F.R. § 20.302 (1999); 
Person v. Brown, 5 Vet. App. 449, 450 (1993).  

A final decision under the provisions of 38 U.S.C.A. 
§ 7105(c) cannot be reopened and reconsidered by VA unless 
new and material evidence is presented in connection with a 
request that the previously denied claim be reopened.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. Brown, 5 
Vet. App. 127, 135 (1993).  When it is determined that new 
and material evidence has been submitted, VA must reopen a 
previously denied claim.  See Spencer v. Brown, 4 Vet. 
App. 283, 286-87 (1993); see also 38 U.S.C.A. § 7104(b).  New 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156(a); see generally 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis musts be 
applied.  See Elkins v. West, 12 Vet. App.
209, 214-5 (1999); Winters v. West, 12 Vet. App. 203, 206-7 
(1999); Hodge, supra. The first step is to determine whether 
new and material evidence has been received, under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, VA must determine whether the claim is well grounded, 
under 38 U.S.C.A. § 5107(a).  In making that determination, 
all of the evidence of record is to be considered and 
presumed to be credible.  See Robinette v. Brown, 8 Vet. App. 
69, 75-6 (1995). Third, if the claim is found to be well 
grounded, then the merits of the claim may be evaluated, 
after ensuring that the duty to assist under 38 U.S.C.A. § 
5107 has been met. 

The evidence to be reviewed is that which has been submitted 
since the last decision that disallowed the claim on any 
basis.  Since the April 1966 decision, the veteran has 
submitted the following: VA treatment records from August 
1990 to May 1993 revealing that the veteran had additional 
surgeries to the right foot in August 1991 and 1992, as well 
as repeated visits to the hospital for debridement of 
calluses on the right foot; VA examination reports dated in 
May 1995 and March 1998, with an addendum report dated in 
December 1998; personal hearing testimony presented at a 
Travel Board hearing in March 1994 before a Member of the 
Board; and additional oral testimony presented at a Travel 
Board hearing in November 1999 before the undersigned Board 
Member sitting at the RO.  

Following a careful review of all the evidence in this case, 
the Board finds that the veteran has not presented new and 
material evidence as defined by 38 C.F.R. § 3.156.  The RO 
previously denied service connection for a right foot 
disorder in April 1966 on the grounds that there was no 
competent evidence of a right foot disorder in service, and 
that the earliest diagnosis of any right foot disorder was 
not until almost 20 years after separation.  In addition, 
while the RO did not address the issue of a nexus, the Board 
notes that at the time of the previous rating decision, there 
was no competent medical evidence of a nexus between the 
veteran's right foot disorder and service.  

The evidence received since April 1966 still does not 
indicate the presence of a right foot disorder in service, 
nor does it establish a nexus between the veteran's current 
disorder and service.  The treatment records and VA 
examination records are cumulative of evidence previously of 
record which established that the veteran had, and still has, 
a right foot disorder.  The testimony presented at both 
hearings merely reiterated the veteran's basic assertion that 
his right foot disorder was incurred in service and has been 
present ever since.  In sum, none of the evidence received 
since April 1966 is, by itself or in connection with evidence 
already of record, so significant that it must be considered 
to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that new and material evidence 
has not been received to reopen the veteran's claim of 
entitlement to service connection for a right foot disorder 
on a direct basis.

B.  Service Connection Claimed on a Secondary Basis

In August 1992, the veteran submitted a claim arguing that 
his right foot disorder was secondary to his service-
connected left foot disorder, stating that "the disability 
for my left foot has caused my change in regular walking and 
has affected my right foot."  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131.  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service connected disease or injury.  
38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

Before reaching the merits of the veteran's claim, the 
threshold question which must be answered in this case is 
whether the veteran has presented a well-grounded claim for 
service connection.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  In this regard, the veteran has "the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a) (West 1991); Grivois v. 
Brown, 6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  If the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

VA treatment records from September 1965 noted that the 
veteran underwent an osteotomy on the third metatarsal of the 
right foot.  VA treatment records from August 1990 reveal 
that the veteran had degenerative joint disease of the right 
first metacarpophalangeal joint and a hammertoe deformity of 
the third right digit.  In August 1991, he underwent an 
arthroplasty of the right second proximal interphalangeal 
joint with capsulotomy at the second metatarsal phalangeal 
joint.  In August 1992 he had additional surgery consisting 
of dorsiflexor V-osteotomy of the second metatarsal of the 
right foot.  In addition, he has had repeated visits to the 
hospital for debridement of calluses on the right foot.  

A May 1995 VA examination report contained a diagnosis of 
right first metacarpophalangeal joint hallux limitus 
secondary to Sialastic [sic] joint implant, and apropulsive 
gait related to right first metacarpophalangeal joint pain 
with secondary degenerative joint disease of the lumbar 
spine.  Additional VA examinations were conducted in March 
1998.  One report primarily addressed the veteran's left 
foot, but did mention that there was callous formation on the 
plantar aspect of the right foot and heel.  The other 
examination report noted that the veteran had well healed 
scars over the great toe and second toe of the right foot, 
with decreased range of motion of the right great toe.  He 
had a steady gait but placed the right heel on the floor 
before plantar flexing the remainder of the foot.  Neither of 
the March 1998 examination reports contained a diagnosis of 
any right foot disorder. 

In an addendum report, written in December 1998, the VA 
examiner indicated that he had examined the entire claims 
folder, and that, in his opinion, the veteran did have a 
right foot disorder, consisting of status post two right foot 
surgeries, with pes planus deformities of both feet.  The 
examiner further opined that neither the conditions 
necessitating the surgeries nor the callosities on the right 
foot "can be causally related to the minimal gait 
disturbance" caused by the service-connected left foot 
disability.  

The veteran testified at a Travel Board hearing in March 1994 
before a Member of the Board sitting at the RO.  He presented 
additional oral testimony at a Travel Board hearing in 
November 1999 before the undersigned Board Member sitting at 
the RO.  At both hearings, the veteran indicated his belief 
that his right foot disorder was secondary to his service-
connected left foot disability.  

Following a careful review of the evidence, the Board finds 
that the veteran has not presented a well grounded claim for 
service connection and his claim must therefore be denied.  
There is no competent medical evidence that any right foot 
disorder is secondary to the veteran's service-connected 
residuals of a gunshot wound of the left great toe.  Indeed, 
the only medical opinion that addressed the matter explicitly 
found that the veteran's right foot symptoms could not be 
related to his left foot symptoms and indicated that the gait 
disturbance caused by the left foot was too minimal to have 
resulted in any right foot disorder.  The only evidence 
presented by the veteran that tends to show a connection 
between his right foot disorder and his service-connected 
left foot are his own statements.  However, as a layperson, 
he is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical relationship.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Given the 
foregoing, a plausible claim for service connection for a 
right foot disorder has not been presented.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Consequently, such claim is 
not well grounded and must, therefore, be denied.  
38 U.S.C.A. § 5107(a).

II.  Increased Evaluation Claims

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

The veteran essentially contends that the current 10 percent 
evaluations for residuals of gunshot, wound left great toe, 
and arthrodesis, right thumb, traumatic arthritis, do not 
accurately reflect the severity of either disability.  He 
maintains that his left toe disability results in numbness 
and stiffness of the toes, coldness of the feet, and pain in 
the great toe with prolonged walking.  He further maintains 
that his toes have grown longer, that he occasionally needs a 
cane to walk, and that he suffers from loss of balance on 
average twice a day.  In addition, he maintains that his 
right thumb disability results in reduced grip strength in 
the right hand, with pain in the thumb "most of the time."


A.  Left Great Toe

Service connection for gunshot wound, left foot, was granted 
in March 1946 and a noncompensable evaluation was assigned, 
effective December 1945.  This decision was based on service 
medical records that revealed that in June 1945, the veteran 
accidentally shot himself in the foot.  The bullet passed 
through his left great toe leaving a small entrance and exit 
wound.  The wound was debrided and one week later, the 
veteran was "walking on foot some."  The wound was still 
painful, but his progress was described as very satisfactory.  
The following week he was discharged to duty.  The final 
diagnosis was gunshot wound, left great toe, chip fracture 
(bullet hole) first phalanx, left great toe.  

An October 1946 VA examination report noted that the veteran 
complained of "pain in the left foot if he jumps any 
distance."  He did not have a noticeable limp, he had non-
adherent scars above and beneath the left great toe that were 
tender to deep pressure.  Range of motion of the joints of 
the great toe were normal, there was no swelling, and no 
palpable deformity.  Correspondence from a private physician, 
dated in April 1947, noted that the veteran complained of 
pain from the scar in his left great toe.  The veteran was 
given another VA examination in October 1947.  The 
examination report revealed that the veteran walked without a 
noticeable limp, he had non-adherent but tender scars on the 
medial and plantar aspects of his left great toe, and normal 
range of motion of the joints of the left foot and toes.  
Based on this evidence, the RO, in May 1948, re-characterized 
the disability as gunshot wound with fracture of proximal 
phalanx, great toe, left foot, symptomatic, rated as foot 
injury, and increased the evaluation to 10 percent, effective 
May 1948.  

Comprehensive treatment records from August 1990 to May 1993 
reported extensively on various disorders, including the 
veteran's right foot disorder, but made no mention of the 
veteran's service-connected left foot disability.  

A May 1995 VA examination report noted that the veteran 
complained of stiffness and pain in the left big toe, as well 
as numbness and "pins and needles" from his midfoot 
distally.  He described his pain as being 7 out of a maximum 
of 10, and dull in nature.  The veteran indicated that his 
only treatment for his left foot had been to wear orthopedic 
shoes and to take over-the-counter painkillers.  Dorsalis 
pedis posterior tibial pulses were 2/4, he had diminished 
sharp and dull sensation distal to the metacarpophalangeal 
joints, and deep tendon reflexes were normal.  There was mild 
hallux abducto valgus deformity with a palpable bunion, and 
tenderness at the end range of plantar flexion of the first 
metacarpophalangeal joint.

Range of motion of the first metacarpophalangeal joint was 75 
degrees of dorsiflexion and 10 degrees of plantar flexion.  
The ankle joint dorsiflexed to 10 degrees with the knee 
flexed, and 5 degrees with the knee extended.  Subtalar joint 
range of motion was 55 degrees everted and 20 degrees 
inverted.  On walking, the veteran's left foot "hits 
inverted pronated throughout gait."  X-rays revealed left 
foot degenerative joint disease at the first 
metacarpophalangeal joint, with inferior calcasseal spurs.  
The diagnosis was left ankle gastroc equinus.  

The veteran received an additional VA examination in March 
1998.  He complained of pain in the left great toe radiating 
to the remainder of the foot when walking long distances, 
"somewhat" relieved by elevating the foot and taking 
Tylenol.  He denied the use of a cane, but said that "a 
couple of times a day" he would lose his balance due to 
stiffness of the left great toe.  The examiner detected well-
healed scar tissue over the great and second toes of the left 
foot, with decreased sensation to pinprick over the scar 
tissue.  There was decreased range of motion at the proximal 
joint of the left great toe.  The skin of both feet was noted 
to be cold, and there was a callous formation on the plantar 
aspect of the left foot.  The examiner further noted that the 
veteran had "a peculiar gait with a significant delay 
between initial heel plant and secondary roll-off from the 
metatarsals."  X-rays revealed "typical (if mild) 
degenerative joint changes involving the left first 
metacarpophalangeal joint."  The examiner's diagnosis was 
status post gunshot wound left great toe with minimal 
degenerative joint disease residual and with functional 
deficits in gait.

At his March 1994 Travel Board hearing, the veteran 
complained of pain and numbness in the left great toe, with 
stiffness in all the toes.  He further stated that the toes 
in his left foot "have gotten a little longer," and that 
his feet always feel cold.  He indicated that he sometimes 
had to use a cane, although he did not specify whether this 
was due exclusively to his service-connected left foot 
disability or also due to his non-service-connected right 
foot disorder.  The veteran testified that he had not 
received any surgery on his left great toe since service.  He 
said that he used to wear orthopedic shoes but that "they 
just didn't seem to do any good," and that his shoes wear 
out unevenly due to his uneven gait.  At his November 1999 
Travel Board hearing, the veteran testified that the pain in 
his feet had worsened since separation from service, and that 
he would take non-prescription painkillers to alleviate the 
pain.

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

The veteran's residuals of a gunshot wound of the left great 
toe have been evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5284.  Under DC 5284, a 30 percent evaluation is 
warranted for severe foot injuries, a 20 percent evaluation 
is warranted for moderately severe foot injuries, and a 10 
percent evaluation is warranted for moderate foot injuries.  
Under 38 C.F.R. § 4.56, disabilities resulting muscle 
injuries under diagnostic codes 5301 through 5323, shall be 
classified as slight, moderate, moderately severe, or severe, 
as indicated below.  

An open comminuted fracture with muscle or tendon damage will 
be rated as a severe injury of the muscle group involved 
unless, for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal.  A 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  Id.

Slight disability of muscles results from a simple wound of 
the muscle without debridement or infection, with service 
department record of superficial wound with brief treatment 
and return to duty, healing with good functional results, 
without any of the cardinal signs or symptoms of muscle 
disability as defined above.  In addition, objective findings 
consist of a minimal scar, with no evidence of fascial 
defect, atrophy, or impaired tonus, and no impairment of 
function or metallic fragments retained in muscle tissue.  
Id.

Moderate disability of muscles results from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection, shown by service 
department records or other evidence of in-service treatment 
for the wound.  Record of consistent complaint of one or more 
of the cardinal signs and symptoms of muscle disability as 
defined above, particularly lowered threshold of fatigue 
after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

A moderately severe disability of muscles results from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring, with service medical records or 
other evidence showing hospitalization for a prolonged period 
for treatment of wound.  Objective findings may include 
entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups, indications on 
palpation of loss of deep fasciae, muscle substance, or 
normal firm resistance of muscles compared with sound side 
and tests of strength and endurance which demonstrate 
positive evidence of impairment when compared with sound 
side.  Id.

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence indicates that 
the veteran's residuals of a gunshot wound of the left great 
toe are productive of no more than moderate impairment.  The 
service medical records indicated that the veteran had a 
small through and through wound of short track from a single 
bullet, without residuals of debridement, or prolonged 
infection.  Indeed, one week later, the veteran was "walking 
on [the] foot some," and the following week he was 
discharged to duty.  The final diagnosis was gunshot wound, 
left great toe, chip fracture (bullet hole) first phalanx, 
left great toe.  The wound was not described as more than 
moderate in severity.  

The Board notes additionally that the record does not show a 
history of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability, such as 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination, uncertainty of 
movement, and particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  While he has an altered gait, and 
currently complains of pain and fatigue on prolonged use, the 
veteran has denied that such problems require the use of a 
cane.  Furthermore, the medical record does not indicate a 
history of consistent complaint of such symptoms as the VA 
examination report from October 1947 noted that the veteran 
did not have a limp, and the comprehensive treatment records 
from 1990 to 1993 noted no complaints of, or treatment for, 
any left foot symptomatology, including a limp or pain, loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, or uncertainty of movement.

Finally, the Board notes that the objective findings include 
small entrance and exit scars, indicating a short track of a 
missile through muscle tissue.  While the current evidence 
indicates loss of power or lowered threshold of fatigue when 
compared to the sound side, there is no evidence of loss of 
deep fascia or muscle substance or impairment of muscle 
tonus.  In view of these findings, the preponderance of the 
evidence indicates that the veteran's left foot disability is 
no more than moderate.  Accordingly, the claim of entitlement 
to an evaluation in excess of 10 percent for residuals of a 
gunshot wound to the great left toe is denied.  

B.  Right Thumb

Service connection for broken right hand, no residuals, was 
granted in March 1946, and a noncompensable evaluation was 
assigned, effective December 1945.  In May 1948, the RO re-
characterized the disability as old fracture, metacarpal 
thumb, right hand.  In August 1971, the veteran underwent an 
arthrodesis of the right thumb, metacarpal triquetrial joint, 
with uneventful post-operative course.  In March 1972, the RO 
re-characterized the veteran's left thumb disability as 
arthrodesis, right thumb, traumatic arthritis, and assigned a 
temporary 100 percent evaluation under 38 C.F.R. § 4.30 for 
surgery involving a service-connected disability requiring at 
least one months convalescence.  The temporary 100 percent 
evaluation was assigned effective August 1971.  In November 
1972, the RO assigned a 10 percent evaluation, effective 
October 1971.  This decision was based on an October 1972 VA 
examination report that indicated the presence of surgical 
residuals including pain, loss of range of motion, and "a 
great reduction of grip" of the right hand.  The 10 percent 
evaluation has remained effective to date.  

At his March 1994 Travel Board hearing, the veteran testified 
that his right hand felt weak and that when he picked 
something up, he felt as though the pins in his thumb were 
pulling out.  At his November 1999 Travel Board hearing, he 
indicated that he suffered from pain in the right thumb 
"most of the time," as well as pain in the right hand when 
putting pressure on it.  He further indicated that his hand 
would stiffen, and that he had no strength in the hand. 

An April 1995 VA examination report noted that the veteran 
complained of limited range of motion of the thumb, with 
weaker grip strength compared to the left hand.  The examiner 
reported that opposition of the veteran's right thumb was 
limited to 3 cms. from the base of the fifth finger, and that 
grip strength was 50 percent that of the left hand.  There 
was no swelling, and no visible deformity, although steel 
pins were palpable in the thumb and first metatarsal.  The 
diagnosis was "history of right thumb injury, followed by 
surgical insertion of steel pins, with moderate range of 
motion deficits and moderate grip strength deficit."  The 
veteran was noted to be right handed.

A May 1998 VA examination report noted that the veteran 
complained of having continuous pain in the right thumb since 
his service injury, and "virtually no strength" in the 
right hand.  He said that the pain was aggravated by opening 
the hand or by picking up objects.  There was an old, well 
healed surgical scar over the dorsal aspect of the right 
thumb.  He was able to touch the thumb to all the fingers of 
the right hand, but there was stiffness and he verbalized 
pain when touching the thumb to base of the fifth finger.  He 
was able to touch all fingers to the crease of the right hand 
with stiff movement.  There was also stiff movement on 
passive range of motion of the distal interphalangeal joint 
of the right thumb.  Grip strength was 2 to 3 out of 5 for 
the right hand, as opposed to 4 out of 5 for the left hand.  
X-rays revealed a broken K-wire at the first carpometacarpal 
joint with secondary osteoarthritic changes.  The diagnosis 
was status post trauma of the right thumb with functional 
limitations, pain and stiffness on range of motion 
examination.  

The veteran's right thumb disability has been evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5224, by analogy to 
ankylosis of the thumb.  In classifying the severity of 
ankylosis and limitation of motion of single digits, where 
only one joint of a digit is ankylosed or limited in motion, 
if motion is possible to within 2 inches or 5.1 cms. of the 
median transverse fold of the palm, the rating will be for 
favorable ankylosis, otherwise for unfavorable ankylosis.  
Under DC 5224, favorable ankylosis of the major thumb 
warrants a 10 percent evaluation, while unfavorable ankylosis 
warrants a 20 percent evaluation.  Following a careful review 
of all the evidence, the Board finds that the preponderance 
of the evidence indicates that arthrodesis, right thumb, 
traumatic arthritis, is manifested by no more than favorable 
ankylosis.  

The Board notes that the most recent VA examination report 
indicated that the veteran had limited motion in the distal 
interphalangeal joint of the right thumb only, as there was 
no mention of any limitation of motion of any other joint of 
the thumb.  With only one joint limited in motion, the next 
question to address is whether motion of the thumb is 
possible to within 2 inches of the median transverse fold of 
the palm.  While the examiner did not provide an explicit 
answer to this question, the Board notes that the examiner 
did indicate that motion was possible to the base of the 
fifth finger, albeit with stiffness and pain.  As there is 
nothing in the record to suggest that the veteran has 
unusually large hands, the Board finds that movement of the 
thumb to the base of the fifth finger is the functional 
equivalent of movement of the thumb to within 2 inches of the 
median transverse fold of the palm.  

As movement is possible to within 2 inches of the median 
transverse fold of the palm, the preponderance of the 
evidence indicates that the veteran's right thumb disability 
is manifested by no more than favorable ankylosis of the 
major thumb.  Accordingly, the preponderance of the evidence 
is against an evaluation in excess of 10 percent for 
arthrodesis, right thumb, with traumatic arthritis.  

In reaching this decision, the Board considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and DeLuca, 
8 Vet. App. at 205-206.  The Board notes, however, that, 
while the veteran complained of continuous pain in the thumb, 
the only visible behavior of pain was manifested when the 
veteran reached his thumb to the base of his fifth finger.  
Furthermore, while the record currently contains X-ray 
evidence of arthritis, traumatic arthritis has been present 
since at least October 1972 when the RO included that symptom 
in rating the veteran's right thumb disability.  
Significantly, however, there is no indication that arthritis 
or pain has increased in severity, resulting in greater 
impairment.  The Board notes that the October 1972 report 
demonstrated greater impairment of both motion and grip 
strength than revealed by the current examination, as the 
veteran in 1972 was a 1/2 inch short of touching his thumb to 
the tip of his fifth finger, and had "great reduction in 
grip," while the current examination indicates that, not 
only can the veteran touch the tip of his fifth finger, he 
can reach the base of the finger, albeit with pain, and his 
grip strength is only somewhat less than in his sound hand.  
In addition, the abundant medical records contain no evidence 
of complaint of, or treatment for, right thumb symptoms, 
including pain.  For these reasons, the Board finds that, 
despite the evidence of arthritis, and the veteran's 
complaints of pain, an evaluation in excess of 10 percent is 
not warranted under DC 5224.  


ORDER

New and material evidence not having been presented, a claim 
of entitlement to service connection for a right foot 
disorder, on a direct basis, is denied.

Service connection for a right foot disorder secondary to 
service-connected residuals of a gunshot wound of the left 
great toe is denied.

An evaluation in excess of 10 percent for service-connected 
residuals of a gunshot wound of the left great toe is denied.

An evaluation in excess of 10 percent for service-connected 
arthrodesis of the right thumb with traumatic arthritis is 
denied





		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



 

